ICJ_090_OilPlatforms_IRN_USA_2003-11-06_JUD_01_ME_05_FR.txt. 246

OPINION INDIVIDUELLE DE M. LE JUGE KOOIJMANS
[Traduction]

Cadre factuel — Relations politiques entre les Parties avant et pendant la
guerre entre l'Iran et l'Irag (1980-1988) — Guerre des pétroliers et navigation
neutre — Attaques contre les plates-formes — Embargo des Etats-Unis — Il
n'est pas fait état du traité de 1955 à cette époque.

Compétence limitée de la Cour — La seule question à résoudre est de savoir
si le paragraphe I de l'article X du traité a été violé — Nature de l'alinéa d) du
paragraphe 1 de l’article XX du traité et son interprétation — La question n'est
pas de savoir si les Etats-Unis ont agi au titre de la légitime défense — Ordre
des arguments dans la motivation de la Cour.

L’alinéa d) du paragraphe I de l’article XX n'est pas pertinent aux fins d'une
décision sur la demande — La première constatation du dispositif n'autorise pas
la décision formulée à titre de conclusion finale — La Cour énonce un obiter
dictum dans le dispositif de l'arrêt.

La liberté de commerce n'a pas souffert des actions menées contre les plates-
formes — Effet de l’embargo décrété par les Etats-Unis — Commerce indirect.

Analyse des mesures nécessaires à la protection d'intérêts vitaux en matière
de sécurité — Critère du caractère raisonnable — Critère de la licéité — Rôle
du droit international général — Imputabilité à l'Iran de certains incidents —
Rôle des plates-formes — Les actions des Etats-Unis sont-elles une réaction
adaptée a une menace dirigée contre les intéréts en matiére de sécurité.

 

INTRODUCTION

1. J'ai voté pour le dispositif de l’arrêt car je souscris à ce qu’il énonce
quant au fond. Je suis d’avis que les actions militaires menées par les
Etats-Unis le 19 octobre 1987 et le 18 avril 1988 contre les plates-formes
pétrolières iraniennes ne constituaient pas une violation des dispositions
du paragraphe 1 de l’article X du traité de 1955 conclu entre les Etats-
Unis et l’Iran parce que ces actions n’ont pas porté atteinte à la liberté de
commerce entre les territoires des Parties et je suis donc d’avis qu'il faut
rejeter la demande de l’Iran. De même, je suis d’avis que l’Iran n’a pas
violé l’obligation que le même article lui imposait en ce qui concerne la
liberté de commerce et de navigation entre les territoires des Parties et
j'estime donc qu’il faut par conséquent rejeter la demande reconvention-

nelle des Etats-Unis. En outre, je partage les vues de la Cour quand
celle-ci dit que les actions des Etats-Unis ne sauraient être qualifiées de
mesures nécessaires à la protection de leurs intérêts vitaux en matière de
sécurité au sens de l’alinéa d) du paragraphe 1 de l’article XX du traité.

2. Je vote toutefois avec énormément d’hésitation. Si j'hésite ainsi,
c’est parce qu’à mon sens, bien que j’adhére au dispositif quant au fond,
la construction de l’arrêt n’est conforme ni à ce qu’on attendrait de la

89
PLATES-FORMES PETROLIERES (OP. IND. KOOIJMANS) 247

Cour ni a sa pratique habituelle. Cette construction n’est pas équilibrée,
ne tient pas suffisamment compte du cadre factuel de l’affaire et ne
répond pas avec précision, dans la transparence, à la demande de l’Etat
demandeur ni à la défense de Etat défendeur, même si leurs arguments
sont examinés dans le détail.

3. Mon principal souci, toutefois, au moment de voter était que le dis-
positif ne répond pas immédiatement à la demande formulée par le
demandeur mais commence par énoncer une constatation qui n’est pas
indispensable pour la décision que formule la Cour sur cette demande,
créant par là l’impression qu'elle est néanmoins indispensable à cette fin.
Jai vérifié le dispositif de tous les arrêts rendus par la Cour et par sa
devancière, la Cour permanente de Justice internationale, en matière
contentieuse et il n’y a pas un seul dispositif qui commence par une cons-
tatation ne déterminant pas directement la réponse donnée à la demande.
Il n’est certes pas inhabituel que le dispositif d’un arrêt contienne des élé-
ments ne répondant pas directement à des points soulevés dans la
demande, mais les paragraphes en question ou bien sont adressés aux
deux parties (Activités militaires et paramilitaires au Nicaragua et contre
celui-ci (Nicaragua c. Etats-Unis d’ Amérique), fond, arrêt, C.I.J. Recueil
1986, p. 149, par. 292, point 16; Ile de KasikililSedudu (Botswanal
Namibie), arrêt, C.J. Recueil 1999 (IT), p. 1108, par. 104, point 3)), ou bien
sont des observations formulées par la Cour au sujet de droits existants
appartenant à l’une des parties ou d’obligations contractées par l’une des
parties (Délimitation maritime et questions territoriales entre Qatar et
Bahreïn (Qatar c. Bahreïn), fond, arrêt, C.I.J. Recueil 2001, p. 117, par.
252, point 2) b); LaGrand (Allemagne c. Etats-Unis d'Amérique), arrét,
C.I.J. Recueil 2001, p. 516, par. 118, point 6; Frontière terrestre et mari-
time entre le Cameroun et le Nigéria (Cameroun c. Nigéria; Guinée équa-
toriale (intervenant )), arrêt, C.I.J. Recueil 2002, p. 457, par. 325, point
V) C)). Dans l’affaire des Ofages, il est énoncé au paragraphe 1 du dis-
positif une constatation (violation par le défendeur des obligations lui
incombant au titre du droit international général) qui ne correspond pas
directement à la demande formulée par l'Etat demandeur dans sa conclu-
sion finale, mais cette demande est préalablement accueillie in toto (Per-
sonnel diplomatique et consulaire des Etats-Unis à Téhéran, C.I.J. Recueil
1980, p. 44, par. 1).

Il est toutefois sans précédent dans l’histoire des deux Cours qu’une
demande formulée contre un Etat défendeur soit rejetée alors que précé-
demment, dans le même paragraphe, le défendeur est dit avoir agi de
façon illicite alors même que cette constatation ne détermine pas le rejet
de la demande, n’est pas même pertinente pour le rejet et n’est pas jugée
comme telle. On peut voir dans ce novum un précédent qui à mon avis est
extrêmement dangereux car il soulève des questions quant à la portée
d’un arrêt de la Cour, par exemple sur le caractère de res judicata propre
à ses décisions.

4. Jai jugé utile d’indiquer comment, à mes yeux, il aurait fallu abor-
der un différend qui est né parce qu’il y a eu recours à la force mais a été

90
PLATES-FORMES PÉTROLIÈRES (OP. IND. KOOIJMANS) 248

porté devant la Cour comme une infraction a la liberté de commerce
garantie par voie de traité.

Je donnerai tout d’abord un aperçu du cadre factuel; je dirai ensuite
quelle est la nature de l’affaire portée devant la Cour telle qu’elle est défi-
nie par la demande et la demande reconventionnelle; en dernier lieu, je
m'arrêterai sur un certain nombre de questions évoquées dans la motiva-
tion de l’arrét.

LE CADRE FACTUEL

5. Les conditions entourant les actions militaires menées contre les
plates-formes pétrolières, actions qui correspondent à la question centrale
opposant les Parties, sont connues et sont relatées aux paragraphes 23 et
24 de l’arrêt. Il y a néanmoins lieu, semble-t-il, de rappeler les aspects
politiques de la guerre qui a fait rage pendant huit ans entre l'Iran et
l’Iraq et l’effet que cette guerre a produit sur les relations entre l’Iran et
les Etats-Unis qui étaient déjà tendues.

6. Les relations entre les Etats-Unis et l’Iran avaient été excellentes
jusqu’au début de 1979, date à laquelle le régime du shah fut renversé. Le
traité d’amitié, de commerce et de droits consulaires conclu en 1955 entre
l'Iran et les Etats-Unis témoignait de ces bonnes relations, lesquelles se
sont aigries quand le gouvernement qui prit le pouvoir à la suite de la
révolution islamique a accusé les Etats-Unis de s’immiscer depuis long-
temps dans les affaires intérieures de l’Iran. Puis les relations entre les
deux pays n’ont cessé de se dégrader pour atteindre leur niveau le plus
bas à la suite de la saisie de l’ambassade des Etats-Unis et de la prise
d’otages à Téhéran qui eut lieu en novembre 1979.

7. Cette crise prit fin avec la libération des derniers otages au début de
1981 et avec un règlement diplomatique revêtant la forme de la déclara-
tion d’Alger du 19 janvier 1981; celle-ci a abouti à la création du Tribu-
nal des réclamations Etats-Unis/Iran qui siège à La Haye et n'est pas
encore au terme de sa mission. En dépit de ce règlement, les relations
entre les deux pays sont restées tendues; les relations diplomatiques, rom-
pues après la prise d’otages, n’ont pas été rétablies.

8. Entre-temps, l’Iran est entré en guerre avec un pays limitrophe
quand il fut envahi par les forces militaires iraquiennes le 22 septembre
1980. Il est de notoriété publique que le Conseil de sécurité a mis du
temps à réagir: ce n’est qu’en 1987 que le Conseil a constaté une rupture
de la paix et adopté une résolution au titre du chapitre VII de la Charte
(la résolution 598 (1987) en date du 20 juillet 1987). Jusqu'à cette date le
Conseil s’était borné à en appeler au cessez-le-feu et à un plus grand res-
pect des règles du droit international humanitaire violées de façon patente
au cours de cette guerre; mais le Conseil n’a toutefois pas imputé de vio-
lation précise ni à l’une ni à l’autre des Parties.

9. L’Iran, qui estimait être victime d’agression, a attribué cette passi-
vité du Conseil à la partialité d’un certain nombre d’Etats Membres des

91
PLATES-FORMES PÉTROLIÈRES (OP. IND. KOOIJMANS) 249

Nations Unies particulièrement influents, notamment les pays arabes et
les Etats-Unis, qu’il accusait de soutenir en fait l’Iraq et d’empécher le
Conseil de sécurité de prendre des mesures efficaces pour mettre fin a la
guerre. L’Iran a notamment accusé le Koweït, ’Arabie saoudite et les
Etats-Unis de donner à l’Iraq les moyens de continuer à recourir à la
force dans l’illégalité et de ne pas respecter les obligations leur incombant
en leur qualité d'Etats neutres. L’Iran toutefois ne niait pas que lesdits
Etats eussent bien la qualité de puissances officiellement neutres.

10. En 1984, la guerre qui jusqu'alors s'était principalement déroulée
sur terre s’étendit au golfe Persique quand l’Iraq commença de s’attaquer
au commerce pétrolier iranien, lequel fournissait à l'Iran les moyens
financiers de soutenir son effort de guerre. L’Iraq se mit à attaquer des
navires qui se rendaient dans des ports iraniens et qui en revenaient pour
porter atteinte aux exportations pétrolières de l'Iran. Ce fut le début de ce
qu’on appela la guerre des pétroliers, qui dura jusqu’au cessez-le-feu
d’août 1988 et au cours de laquelle l’Iran réagit de son côté en attaquant
ou en minant des navires en provenance de ports koweïtiens ou saoudiens,
ou bien se rendant dans ces ports.

11. Tout en niant être responsable de tel ou tel autre incident, l'Iran
n’en a pas moins déclaré ouvertement avoir le droit de prendre des me-
sures à l’encontre de navires neutres commerçant avec l’«ennemi».

D’après une liste produite par le service d’information maritime du
Lloyd’s (contre-mémoire des Etats-Unis, annexe 9), ce sont au total cinq
cent quarante-quatre navires! qui ont ainsi été attaqués pendant la guerre
et l’écrasante majorité d’entre eux battaient pavillon neutre. D’après ce
service du Lloyd’s, plus de deux cents de ces incidents peuvent à partir de
mars 1984 être attribués aux forces militaires iraniennes. Cette évolution
de la situation explique qu’un certain nombre d’Etats ont envoyé des
navires de guerre dans la région pour protéger la navigation internatio-
nale et assurer la poursuite du commerce international dans le Golfe.

12. C’est dans ce contexte et sur cette toile de fond que se situent les
attaques lancées par les Etats-Unis contre les plates-formes pétrolières.
Les relations déjà tendues entre l’Iran et les Etats-Unis étaient restées
extrêmement mauvaises au cours des premières années de la guerre, l’Iran
accusant les Etats-Unis de soutenir sans même le dissimuler l’agresseur
iraquien et les Etats-Unis accusant l’Iran de violer de façon flagrante les
lois de la neutralité et de la guerre sur mer.

Non seulement les Etats-Unis mais aussi d’autres Etats exprimaient en
outre périodiquement par les voies diplomatiques l’inquiétude profonde
que suscitait chez eux le comportement de l’Iran à l’égard des navires
neutres. En outre, le 1°" juin 1984, le Conseil de sécurité, saisi d’une
plainte formulée par un certain nombre d’Etats arabes à l'encontre de
l'Iran, a adopté une résolution dans laquelle il demandait à tous les Etats

1 La liste qui recense cinq cent quarante-six incidents comprend aussi les attaques
lancées par les Etats-Unis contre les plates-formes pétrolières.

a2
PLATES-FORMES PETROLIERES (OP. IND. KOOIJMANS) 250

de respecter le droit de libre navigation dans le Golfe (résolution 552
(1984)). Ni l'Iran ni l’Iraq n’étaient nommément cités dans le dispositif de
cette résolution, mais l’Iran estima que cette résolution n’était encore
qu’un nouvel exemple de la partialité du Conseil de sécurité puisque la
guerre des pétroliers était due à l'initiative de l’Iraq.

13. Il est apparemment incontestable d’après les rapports établis par
des sources indépendantes comme des associations internationales de la
marine marchande qu’au cours de cette guerre des pétroliers l’Iraq et
l'Iran ont l’un et l’autre manifesté le plus parfait mépris pour les règles a
respecter au profit des navires marchands neutres. Peu importe finale-
ment que tous les cas répertoriés dans le Zloyd's List soient effectivement
imputables à l'Iran; ce qui est pertinent, c’est que le non-respect par
l’Iran des règles de la guerre sur mer est trop bien documenté pour qu’on
puisse en faire abstraction ou pour qu’on puisse le nier. D’autre part,
d’après le Lloyd’s List, seuls trois navires battant pavillon des Etats-Unis,
dont deux pétroliers battant depuis peu désormais pavillon koweitien,
auraient été attaqués par l’Iran avant la destruction des plates-formes de
Salman et de Nasr; cela rend moins crédible la thèse des Etats-Unis
quand ces derniers plaident que leurs navires étaient des cibles privilé-
giées. La bataille se livrait peut-être quasiment tous les jours sur le plan
verbal et diplomatique, mais ce n’est pas avant octobre 1987 que ces
fâcheuses relations politiques ont pris la forme d’une confrontation mili-
taire.

14. J’ai cru bon de dresser ce cadre factuel parce qu’il montre bien que,
à l’époque des actions dirigées contre les plates-formes, les Parties ne pen-
saient vraiment pas le moins du monde au traité d’amitié, de commerce et
de droits consulaires de 1955. C’est ce que prouve le fait que, dans sa
lettre au Conseil de sécurité, l’Iran a qualifié ces actions d’«actes d’agres-
sion» tandis que les Etats-Unis les qualifiaient d’«actions menées dans
l’exercice du droit naturel de légitime défense».

15. Le 29 octobre 1987, le président des Etats-Unis a promulgué un
décret présidentiel, Executive Order 12613, intitulé «Décret interdisant
les importations en provenance d’Iran» afin de «garantir que les impor-
tations américaines de biens et services iraniens ne contribueront pas au
financement du terrorisme ou d’autres actions agressives contre le com-
merce maritime des nations non belligérantes » (contre-mémoire des Etats-
Unis, annexe 138). Il n’est nulle part dans ce décret fait état du traité de
1955, et moins encore de l’alinéa d) du paragraphe 1 de son article XX,
pour justifier cette suspension partielle du traité. Et à l’époque l'Iran n’a
pas non plus protesté contre l’embargo en faisant valoir que cette mesure
n’était pas conforme au traité de 1955.

16. Pourtant, en 1992, quand il a déposé sa requête introductive d’ins-
tance contre les Etats-Unis, l’Iran s’est fondé sur la clause compromis-
soire figurant à l’article XXI dudit traité puisque cette clause définit la
seule base de compétence qu’il fût possible de conférer à la Cour.

Dans leur exception préliminaire, les Etats-Unis ont soutenu que ce
traité de 1955 ne s’applique pas à des questions concernant l’emploi de la

93
PLATES-FORMES PÉTROLIÈRES (OP. IND. KOOIJMANS) 251

force et que par conséquent la Cour n’était pas compétente pour
connaitre de la demande iranienne.

Dans son arrêt du 12 décembre 1996, la Cour dit que l’alinéa d) du
paragraphe 1 de l’article XX du traité n’est pas une clause d’exclusion
empéchant la Cour de se prononcer sur la licéité de mesures prises pour
protéger des intérêts vitaux de l’une des parties en matière de sécurité,
mais constitue un moyen de défense au fond.

«La violation, par l'emploi de la force, d’un droit qu’une partie
tient du traité est tout aussi illicite que le serait sa violation par la
voie d’une décision administrative ou par tout autre moyen. Les
questions relatives à l’emploi de la force ne sont donc pas exclues en
tant que telles du champ d’application du traité de 1955. L’argumen-
tation exposée sur ce point par les Etats-Unis doit de ce fait être
écartée.» (Plates-formes pétrolières (République islamique d'Iran c.
Etats-Unis d’ Amérique), exception préliminaire, arrêt, C.I.J. Recueil
1996 (IT), p. 811-812, par. 21.)

La Cour en outre conclut que la destruction des plates-formes pétrolières
est susceptible de porter atteinte à la liberté de commerce garantie par le
paragraphe 1 de l’article X du traité et que sa licéité est dès lors suscep-
tible d’être appréciée au regard de ce paragraphe.

L’AFFAIRE PORTÉE DEVANT LA COUR

17. La principale question portée devant la Cour est donc de savoir si
les Etats-Unis, quand ils ont détruit à deux reprises des plates-formes
pétrolières iraniennes, ont violé l’obligation leur incombant au titre du
paragraphe 1 de l’article X du traité de 1955. Ce n’est pas de savoir si les
Etats-Unis ont agi en violation des obligations leur incombant au titre de
la Charte des Nations Unies et/ou du droit coutumier général. La situa-
tion est ici très manifestement différente de celle qui existait dans l’affaire
des Activités militaires et paramilitaires au Nicaragua et contre celui-ci,
dans laquelle la Cour était compétente pour examiner /es deux questions
puisque sa base de compétence était beaucoup plus large et qu’une clause
compromissoire identique figurant dans un traité bilatéral conclu par le
Nicaragua et les Etats-Unis ne faisait que s’ajouter à la compétence fon-
dée sur l’acceptation de ladite compétence par les Parties en vertu de
déclarations unilatérales faites au titre du paragraphe 2 de l’article 36 du
Statut. Malgré les similitudes qui existent entre l’affaire Nicaragua et
l’affaire que la Cour examine aujourd’hui, il ne faut jamais perdre de vue
cette différence fondamentale puisque, en l’espèce, la compétence de la
Cour est infiniment plus limitée.

18. Sa compétence étant donc beaucoup plus étroite, il eût été logique
que la Cour établisse tout d’abord si la destruction des plates-formes
constituait effectivement une violation des dispositions du paragraphe |
de l’article X du traité, puisque dans sa demande l’Iran avait soutenu que

94
PLATES-FORMES PÉTROLIÈRES (OP. IND. KOOIJMANS) 252

par leurs actions les Etats-Unis avaient porté atteinte à la liberté de com-
merce garantie au titre de ladite disposition entre les territoires des
Parties. Une fois que cette question aurait reçu une réponse positive, la
Cour aurait été tenue d’établir si l’action ainsi menée par les Etats-Unis
était une mesure nécessaire à la protection de leurs intérêts vitaux en
matière de sécurité au sens de l’alinéa d) du paragraphe 1 de l’article XX
du traité. C’est là l’approche que la Cour a adoptée en 1986 dans l’affaire
Nicaragua quand elle a dit que

«la possibilité d’invoquer les clauses de cet article [il s’agit de l’ali-
néa d) du paragraphe 1 de l’article XXI du traité d’amitié de 1956
qui est identique à l’alinéa d) du paragraphe 1 de l’article XX du
traité de 1955] doit être examinée dès lors qu'une contradiction appa-
raît entre certaines conduites des Etats-Unis et les dispositions per-
tinentes du traité» (Activités militaires et paramilitaires au Nicara-
gua et contre celui-ci (Nicaragua c. Etats-Unis d'Amérique), fond,
arrêt, C.I.J. Recueil 1986, p. 117, par. 225; les italiques sont de
moi).

19. Dans l’arrêt qu’elle rend en l’espèce, la Cour n’a pas suivi cette
approche, laquelle, selon ce qu’elle dit elle-même, n’était pas «dicté[e] par
l’économie du traité» (arrêt, par. 37) [et j’interprète ici le terme «écono-
mie» comme étant synonyme de «construction»]. On peut en effet sou-
tenir que les deux dispositions, le paragraphe 1 de l’article X et l’alinéa d)
du paragraphe 1 de l’article XX, sont des dispositions de fond indépen-
dantes; ce n’est contesté par aucune des deux Parties. Elles admettent
l’une et l’autre que l’ordre dans lequel la Cour examine ces deux dispo-
sitions relève de discrétion et que, au cas où elle examinerait en premier
comment les Etats-Unis pratiquent l’emploi de la force pour conclure que
les actions menées contre les plates-formes sont conformes à l’alinéa d)
du paragraphe 1 de l’article XX, la question de savoir s’il y a violation du
paragraphe 1 de l’article X ne se poserait plus.

20. En l’espèce, la Cour a retenu cette seconde approche; elle explique
cette décision en faisant observer «que le différend initial entre les Parties
portait sur la licéité des actions menées par les Etats-Unis à la lumière du
droit international relatif à l'emploi de la force». Il est exact qu’à
l’époque aucune des deux Parties n’a fait état du traité de 1955. Et il est
tout aussi exact, comme la Cour le fait aussi observer, qu’en la présente
espèce les Etats-Unis ont continué d’affirmer que l’exercice du droit de
légitime défense justifiait leurs actions. Mais les Etats-Unis ont égale-
ment plaidé que ce n’était pas là une question sur laquelle la Cour avait
à se prononcer. Lors de la procédure orale, le conseil des Etats-Unis
a clairement déclaré que

«la compétence de la Cour se limite à la question de la nécessité des
actions des Etats-Unis pour la protection de leurs intérêts essentiels
de sécurité; cette compétence [de la Cour] ne s’étend pas à la ques-

95
PLATES-FORMES PETROLIERES (OP. IND. KOOIJMANS) 253

tion de la licéité de ces actions au regard des régles gouvernant le
recours a la force et a la légitime défense» (CR 2003/12, p. 26).

21. La Cour a dûment pris note de cette position des Etats-Unis (arrêt,
par. 39). Elle fait néanmoins observer que, lorsqu’une mesure adoptée au
titre de l’alinéa d) du paragraphe 1 de l’article XX est invoquée pour jus-
tifier que soient prises au nom de la légitime défense des mesures impli-
quant l'emploi de la force, l'interprétation et l’application de cette dispo-
sition supposent nécessairement une appréciation des conditions d’exer-
cice de la légitime défense au regard du droit international général et que,
par conséquent, la compétence qui lui est conférée l’autorise aussi à
déterminer si une action présentée comme justifiée (par l’alinéa d) du
paragraphe 1 de l’article XX) constituait ou non un recours illicite à la
force au regard de la Charte des Nations Unies et du droit international
coutumier. Et la Cour ajoute judicieusement qu’elle n’a «que la compé-
tence que lui confère le paragraphe 2 de l’article XXI du traité de 1955»
(arrêt, par. 40 et 42).

22. Mais je suis loin d’être certain que la Cour ait fidèlement respecté
cet engagement. Dès le paragraphe suivant, la Cour observe qu’en l’espèce
la question de savoir si les mesures adoptées étaient nécessaires recoupe
en partie celle de leur validité en tant qu’actes de légitime défense. Et la
Cour cite immédiatement l’arrêt rendu en 1986 dans l’affaire Nicaragua
dans laquelle elle a relevé que les critères de nécessité et de proportion-
nalité doivent être respectés pour qu’une mesure puisse être qualifiée
d’acte de légitime défense. Mais la Cour s’exprimait ainsi alors qu’elle
était saisie d’un différend portant sur la licéité du recours a la force en
droit international coutumier dont elle avait a connaitre au titre du para-
graphe 2 de l’article 36 du Statut. Cela ne veut pas dire que cette déclara-
tion est sans pertinence pour l'interprétation de l’alinéa d) du para-
graphe 1 de l’article XX du traité de 1955, mais cela paraît préluder à un
examen des actions des Etats-Unis se situant à peu près exclusivement
dans l’optique du droit de légitime défense en droit international général.
I] n’est donc pas surprenant que la Cour dise au paragraphe 50 de l’arrêt
qu’elle «portera ... en premier lieu son attention sur les faits de nature à
confirmer ou à infirmer le bien-fondé de l'affirmation des Etats-Unis
selon laquelle ceux-ci auraient exercé leur droit de légitime défense» (les
italiques sont de moi).

23. Mais on s'engage là dans la mauvaise direction. Car ce n’est pas là
la demande présentée à la Cour, celle-ci devant décider si les actions diri-
gées contre les plates-formes peuvent être qualifiées de mesures néces-
saires à la protection des intérêts des Etats-Unis sur le plan de la sécurité
au sens de l’alinéa d) du paragraphe 1 de l’article XX du traité de 1955 et
non pas à chercher si ces mesures étaient justifiées au titre de la légitime
défense en droit international. On peut évidemment admettre que, au cas
où ces mesures impliquent l’emploi de la force, les règles du droit inter-
national général sont alors pertinentes pour répondre à la question de
savoir si ces mesures peuvent être qualifiées de «nécessaires». Mais c’est

96
PLATES-FORMES PÉTROLIÈRES (OP. IND. KOOIJMANS) 254

là tout autre chose que de soumettre directement ces questions au critère
des règles générales de droit applicables à l’emploi de la force. La relation
est à mes yeux jugée comme il convient dans la décision que le Tribunal
des réclamations Etats-Unis/Iran a rendue dans l’affaire Amoco Interna-
tional Finance lorsque le Tribunal dit en ce qui concerne le traité de 1955
que «les règles du droit coutumier peuvent servir ... à établir le sens
de termes qui ne sont pas définis dans son texte ou, plus généralement,
pour faciliter l’interprétation et la mise en œuvre de ses dispositions»
(15 Zran-US CTR 189, p. 222, par. 112).

24. Or, la Cour considère les actions des Etats-Unis à peu près exclu-
sivement dans l’optique du droit de légitime défense et ne revient qu’assez
tard au texte même de l’alinéa d) du paragraphe 1 de l’article XX (arrêt,
par. 73). Ce faisant, la Cour prend pour point de départ les lettres adres-
sées au Conseil de sécurité par le représentant permanent des Etats-Unis
après chacun des deux incidents considérés, lettres qui s’inspirent imman-
quablement du texte de la Charte et qui n’auraient quasi certainement
pas fait état de l’alinéa d) du paragraphe 1 de l’article XX du traité de
1955 même si les Etats-Unis avaient rattaché audit traité les actions diri-
gées contre les plates-formes. Ce sont ces lettres dont les Etats-Unis n’ont
évidemment pas voulu s’écarter en l’espèce qui servent constamment de
critère d'évaluation du comportement des Etats-Unis.

25. En conséquence, la Cour est finalement amenée à conclure au
paragraphe 78 de l’arrêt que les actions menées par les forces américaines
contre les plates-formes pétrolières constituaient un recours à la force
armée ne pouvant être considéré au regard du droit international relatif à
cette question comme des actes de légitime défense et ne relevaient donc
pas de la catégorie des mesures prévues à l’alinéa d) du paragraphe 1 de
l’article XX du traité de 1955 (les italiques sont de moi). Mais comme
l’avait fait observer avec raison dans son opinion le juge Jennings en
l'affaire Nicaragua :

«La question ... n’est pas de savoir si ces mesures sont justifiées en
droit international en tant que mesures prises a titre de légitime
défense ...; il s’agit de savoir si ces mesures constituent ou non une
violation du traité.» (Activités militaires et paramilitaires au Nica-
ragua et contre celui-ci (Nicaragua c. Etats-Unis d'Amérique), fond,
arrêt, C.I.J. Recueil 1986, p. 541.)

26. Quand la Cour fait écho à ce texte dans son dispositif lorsqu'elle
dit que les actions dirigées contre les plates-formes ne sauraient être jus-
tifiées en tant que mesures nécessaires à la protection des intérêts vitaux
des Etats-Unis sur le plan de la sécurité «tel qu'interprété à la lumière du
droit international relatif à l’emploi de la force» (les italiques sont de
moi), elle s’exprime à mes yeux d’une manière plus conforme à la vraie
nature de sa compétence.

27. On peut toutefois se poser la question de savoir si cette constata-
tion a bien sa place dans le dispositif étant donné qu'elle est sans perti-
nence pour la décision finale que la Cour formule sur la demande ira-

97
PLATES-FORMES PETROLIERES (OP. IND. KOOIJMANS) 255

nienne, laquelle est que les actions dirigées contre les plates-formes n’ont
pas porté atteinte à la liberté de commerce entre les territoires des Parties
dans le secteur pétrolier.

28. A cet égard, il faut se souvenir que la Cour dit au paragraphe 34 de
l'arrêt:

«Si en la présente espèce la Cour est convaincue ... [que] les
actions menées contre les plates-formes pétrolières étaient ... des
«mesures ... nécessaires … à la protection des intérêts vitaux [des

Etats-Unis] ... sur le plan de la sécurité» ..., elle doit en conclure
qu'aucune violation du paragraphe 1 de l’article X du traité n’a été
établie. »

La Cour a toutefois abouti à la conclusion opposée (conclusion à laquelle
je souscris): les actions dirigées contre les plates-formes ne constituent
pas des «mesures» au sens de l’alinéa d) du paragraphe 1 de l’article XX.
Cette conclusion ne libère par conséquent pas la Cour de l'obligation dis-
tincte d’examiner si ces actions ont porté atteinte à la liberté de commerce
au sens du paragraphe 1 de l’article X.

29. D’un point de vue procédural, l’examen par la Cour de l’alinéa d)
du paragraphe 1 de l’article XX a perdu toute pertinence pour la décision
relative à la demande, cet examen ayant simplement pour effet qu’il faut
se prononcer sur ladite demande à partir d'arguments concernant le para-
graphe 1 de l’article X lui-même. Et d’un point de vue plus pratique, on
peut dire que la Cour se serait épargné beaucoup de peine si elle avait
adopté l’approche qu’elle a retenue en 1986 dans l’affaire Nicaragua et
avait abordé en premier lieu l’examen du paragraphe 1 de l’article X. En
la présente espèce, la Cour aurait constaté (comme elle l’a fait du reste)
qu’il n’y avait pas violation du paragraphe 1 de l’article X et qu’il était
possible de faire abstraction de toute la question de l’alinéa d) du para-
graphe 1 de l’article XX, conclusion totalement opposée à celle de 1986.

30. Je n’entends pas reprocher à la Cour d’avoir décidé d’examiner
minutieusement la question de la licéité des actions dirigées contre les
plates-formes au regard de l’alinéa d) du paragraphe 1 de l’article XX. Je
ne suis pas non plus certain que la Cour ait eu tort d'examiner en premier
lieu cette question pour s'intéresser ensuite seulement à la grande ques-
tion d’une violation éventuelle du paragraphe 1 de l’article X, même si, à
posteriori, on peut dire que c’était là l'approche la plus logique et par
conséquent la plus opportune. Mais la logique pure ne donne pas tou-
jours la solution la plus opportune.

31. Comme la Cour le dit bien: l’ordre dans lequel il faut considérer
les deux articles du traité n’est pas dicté par la construction de ce dernier
(ou son «économie», comme dit la Cour): l’article XX n’est pas une
clause d’irresponsabilité. La Cour pouvait s'engager dans une voie ou
bien dans l’autre. On peut discuter du point de savoir si l’on peut encore
parler de défense au fond (comme la Cour l’a fait en 1996 et le fait encore
au paragraphe 33 de son arrêt) lorsque ce moyen est invoqué avant le
stade du fond, mais à mon avis ce n’est pas indispensable. La Cour peut

98
PLATES-FORMES PETROLIERES (OP. IND. KOOIJMANS) 256

choisir en toute liberté la voie a suivre et peut motiver ce choix. En la
présente espèce, la Cour invoque pour principal argument le fait que les
mesures prises par les Etats-Unis consistaient 4 recourir a la force et que
la licéité desdites mesures avait fait l’objet d’intenses débats entre les
Parties.

32. Il est exact en effet que cette question de la licéité des actions des
Etats-Unis a occupé:une place considérable dans les thèses des Parties et
que la Cour est donc largement fondée à prendre particulièrement en
considération lesdites thèses. Mais le fait que la licéité de l’emploi de la
force par les Etats-Unis ait tenu une telle place dans les thèses des Parties
ne signifie pas que cette question représentait le différend porté devant la
Cour. Ce différend portait sur le point de savoir si les Etats-Unis avaient
violé le paragraphe 1 de l’article X du traité relatif à la liberté de com-
merce entre les territoires des Parties. La Cour n’était pas dotée de deux
titres de compétence, un titre concernant le paragraphe 1 de l’article X et
l’autre titre concernant l’alinéa d) du paragraphe 1 de l’article XX. L’ali-
néa d) du paragraphe 1 de l’article XX n’a de pertinence que par rapport
au paragraphe 1 de l’article X. Toute la question de l’alinéa d) du para-
graphe 1 de l’article XX aurait pu être pertinente pour le règlement final
du différend, mais, une fois constaté que tel n’était pas le cas, ce ne pou-
vait plus être le terrain sur lequel la Cour pouvait fonder son arrêt. Le
prononcé de la Cour à cet égard ne devrait donc pas faire partie du dis-
positif qui exprime la décision relative à la demande de l’Etat demandeur
et l’on pouvait amplement répondre à cette demande en examinant iso-
lément le paragraphe 1 de l’article X.

33. Si l’on peut parler de «l’économie d’un traité», on peut incontes-
tablement aussi évoquer «l’économie d’un arrêt». Et s’agissant de l’éco-
nomie d’un arrêt, la première règle à respecter est de ne pas mêler motiva-
tion et dispositif. Dans son dispositif, l’arrêt énonce la décision adoptée
au sujet des conclusions finales.

«La conclusion finale d’une partie à une affaire consiste à énoncer
la demande qu’elle formule en l’espèce, ou à laquelle elle veut que la
Cour réponde, et elle n’énonce pas les motifs au titre desquels la
Cour doit à son avis se prononcer sur ladite conclusion. »

La conclusion finale de l’Iran était simple et claire (arrêt, par. 20) et la
Cour répond comme il convient à ladite conclusion dans la seconde par-
tie du paragraphe 1 du dispositif. La première partie dudit paragraphe est
superflue : elle introduit un obiter dictum dans le dispositif d’un arrêt.

34. Cela ne veut pas dire que, dans la motivation, la Cour ne doit pas

tenir compte des principales thèses des Parties. Sir Hersch Lauterpacht
approuve la façon de faire de la Cour dans les termes suivants:

2 Sir Gerald Fitzmaurice, The Law and Procedure of the International Court of Justice,
1986, vol. II, p. 578.

99
PLATES-FORMES PETROLIERES (OP. IND. KOOIJMANS) 257

«En régle générale, la Cour a minutieusement examiné les ques-
tions soulevées par les Parties dans leurs écritures et leurs plaidoiries
dans la mesure ou c’était indispensable pour expliquer ses décisions.
Et la Cour procède ainsi même si l’arrêt ou l’avis peut être fondé sur
une base plus étroite que celle qui a été retenue. »?

A cet égard, le présent arrêt n’aurait pas déçu sir Hersch Lauterpacht.
Mais celui-ci n’aurait certainement pas souscrit a la présence dans le dis-
positif d’un argument qui ne motive pas directement la décision.

35. La place éminente qui est ainsi donnée a l’alinéa d) du para-
graphe 1 de l’article XX et l’interprétation qui en est faite du point de vue
du droit international général dans le cadre même de la première partie du
paragraphe 1 du dispositif auront inévitablement pour effet que l'arrêt,
pour le lecteur, porte plus sur la licéité de l'emploi de la force que sur la
violation ve/ non d’un traité de commerce. Reste à savoir quelle leçon en
tireront les Etats qui sont parties à des traités comparables assortis d’une
clause compromissoire.

LA MOTIVATION DE LA COUR

36. L’argumentation de la Cour me paraît convaincante et juridique-
ment bien étayée quand la Cour aboutit à la conclusion que les actions
dirigées contre les plates-formes ne sauraient être considérées comme
ayant porté atteinte à la liberté de commerce du pétrole entre les terri-
toires des Parties.

En particulier, je partage l’idée que les plates-formes n'étaient pas seu-
lement des sites d’extraction de pétrole mais participaient aussi au trans-
port de biens destinés à l’exportation et que par conséquent, en principe,
leur destruction portait atteinte à la liberté de commerce protégée par le
paragraphe 1 de l’article X du traité de 1955. C’est toutefois le fait que
cette protection du commerce entre les territoires des Parties est donc
limitée, associé au fait qu’il n’existait aucun commerce de pétrole produit
sur les plates-formes entre les territoires des Parties parce qu’il n’existait
pas de production pétrolière sur les plates-formes à l’époque des at-
taques, ou parce que l’embargo imposé au titre du décret 12613 des Etats-
Unis était entré en vigueur, qui doivent porter à conclure qu’il n’a pas été
concrètement porté atteinte à cette liberté du commerce.

37. L’Iran plaide que la question clé à laquelle il faut répondre porte
non sur les dommages subis concrètement mais sur la violation de la
liberté de pratiquer le commerce en général et l’argumentation n’est en
principe pas sans intérêt, mais il ne faut pas oublier que le traité de 1955
est un traité bilatéral énumérant les obligations précises que chacune des
Parties contracte vis-a-vis de l’autre. Ce serait aller trop loin que d’inter-

3 Sir Hersch Lauterpacht, The Development of International Law by the International
Court, 1982, p. 61; les italiques sont de moi.

100
PLATES-FORMES PÉTROLIÈRES (OP. IND. KOOIJMANS) 258

préter l’expression «liberté de commerce» si largement qu’elle s’applique-
rait même au commerce de marchandises dont la production, l’achat ou
la vente n’auraient lieu qu’ultérieurement.

38. De même, quand l'Iran soutient que le décret officiel des Etats-
Unis (Executive Order) imposant l’embargo commercial comportait une
exception en faveur des «produits pétroliers raffinés à partir de brut ira-
nien dans un pays tiers», ce qui permet de continuer à pratiquer le com-
merce du pétrole, l’Iran paraît oublier qu’un traité bilatéral ne peut être
censé protéger qu’un commerce qu'il soit possible de reconnaître et
d’identifier. «Reconnaître» signifie qu'il doit exister une transaction com-
merciale ou une série de transactions de ce type qui rattache directement
les territoires des Parties; «identifier» signifie qu’il doit être possible de
prouver que l’objet de ces transactions se déplace depuis le territoire de
l’une des Parties pour gagner le territoire de l’autre.

La Cour a raison de conclure (arrêt, par. 97) que ce que l’Iran qualifie
de «commerce indirect» ne désigne pas le commerce pratiqué entre l’Iran
et les Etats-Unis mais le commerce pratiqué par chacune des Parties avec
des intermédiaires de sorte que chacun des deux pays n’est pas respon-
sable de la phase des transactions à laquelle il ne participe pas.

Sur l’obligation qui est faite de pouvoir «identifier» l’objet de la tran-
saction, c’est l’expert de l’Iran lui-même, le professeur Odell, qui dit de
l’industrie pétrolière d’aval du pays tiers qu’elle parvient avec un maxi-
mum d'efficacité à «dénationaliser » le pétrole brut.

«Comme chaque baril de ce pétrole brut est converti en toute une
gamme de produits ... il est [désormais] impossible à tout pays qui
accueille ces produits de prouver que le brut dont ils sont issus
n'était pas soumis à embargo, du moins en partie.» (Rapport Odell,
p. 9, réplique de l’Iran, vol. ITI.)

Cette «dénationalisation» est clairement établie dans les études rela-
tives aux importations générales et aux importations de produits de
consommation présentées par les Etats-Unis, lesquelles désignent l’Iran
comme le pays d’origine du pétrole brut importé (jusqu’au moment où
lembargo fut véritablement en vigueur) mais jamais comme le pays d’ori-
gine de produits pétroliers dérivés (à partir de pétrole brut), que ce soit
avant ou après l’instauration de l’embargo (contre-mémoire des Etats-
Unis, annexe 141). Cet état de choses est également conforme à la pra-
tique commerciale internationale, laquelle attribue généralement l’origine
soit au pays où le bien a été acquis dans son intégralité, soit au pays où le
bien a subi sa dernière transformation importante; les dérivés pétroliers
relèvent de cette seconde catégorie“.

39. En ce qui concerne la demande reconventionnelle des Etats-Unis,
jadheére pleinement aux vues de la Cour: pour qu’elle établisse qu’il y a

4 Michael J. Trebilcock et Robert Howse, The Regulation of International Trade, 1999,
p. 128.

101
PLATES-FORMES PETROLIERES (OP. IND. KOOIJMANS) 259

violation de l’obligation de respecter la liberté de commerce et la naviga-
tion, l’auteur de la demande doit prouver que l’objet des atteintes dues
aux actes incriminés participait effectivement de ce commerce ou de cette
navigation entre les territoires des parties. Si l’auteur de la demande ne
parvient pas à donner cette preuve, sa demande n’est plus fondée, indé-
pendamment de la question de savoir si les actes incriminés peuvent être
imputés à la partie adverse ou si l’auteur de la demande peut se prévaloir
des prétendues atteintes. La Cour pouvait donc raisonner assez simple-
ment et je ne trouve rien à redire à sa motivation.

40. Quand, par ailleurs, les Etats-Unis reprochent à l’Iran d’avoir créé
dans le Golfe une situation particulièrement dangereuse qui a favorisé
l'augmentation des coûts de la main-d'œuvre et des assurances, pareille
demande ne peut être accueillie que si son auteur prouve l’existence de
dommages directement liés à une atteinte concrète à la liberté de com-
merce et de navigation entre les territoires des parties. Des augmentations
de prix qui ne sont pas dues directement à ce type d’atteinte sont insuf-
fisantes à cette fin.

41. La motivation de l’arrêt porte pour sa plus grande part sur la ques-
tion de savoir si les actions des Etats-Unis peuvent être considérées
comme des actes de légitime défense et par conséquent comme des me-
sures nécessaires à la protection de leurs intérêts vitaux sur le plan de la
sécurité (arrêt, par. 78).

42. Comme je l’ai dit, l'approche adoptée par la Cour consiste à mettre
la charrue avant les bœufs. La Cour commence comme elle le doit en
disant qu’elle a compétence pour interpréter et appliquer l’alinéa d) du
paragraphe 1 de l’article XX (arrêt, par. 33), mais elle le fait en appli-
quant immédiatement les critères de la légitime défense au titre de la
Charte et du droit coutumier, et poursuit dans cette voie jusqu’au moment
où elle aboutit à la conclusion qu’elle formule au paragraphe 78.

43. L'approche a adopter consistait à mon sens à examiner de près le
sens des mots «nécessaires à la protection des intérêts vitaux de [la]
Haute Partie contractante sur le plan de la sécurité» figurant à l’alinéa d)
du paragraphe 1 de l’article XX du traité. En 1986, la Cour a dit à ce
sujet :

«La Cour doit ... se prononcer sur le caractère raisonnable du
péril encouru par ces «intérêts vitaux en ce qui concerne la sécurité »
et ensuite sur le caractère non seulement utile mais «nécessaire» des
mesures présentées comme destinées à en assurer la protection.»
(Activités militaires et paramilitaires au Nicaragua et contre celui-ci
(Nicaragua c. Etats-Unis d'Amérique), fond, arrêt, C.I.J. Recueil
1986, p. 117, par. 224.)

44. Le choix des termes est à mon sens ici assez heureux. Quand la
Cour doit se prononcer sur le risque encouru par les intérêts vitaux sur le
plan de la sécurité, c’est du «caractère raisonnable» du péril que l’on
parle; s'agissant des «mesures prises», la Cour dit qu’il ne suffit pas
qu'elles soient réputées «utiles», il faut qu’elles soient nécessaires. Cela

102
PLATES-FORMES PETROLIERES (OP. IND. KOOIJMANS) 260

semble dire que, en ce qui concerne les mesures prises, il faut recourir a
un critère plus strict que celui qui consiste à apprécier le péril encouru par
les intérêts vitaux sur le plan de la sécurité. La distinction paraît justifiée
en raison de la latitude à réserver aux autorités du pays. Evaluer ce que
sont les intérêts vitaux sur le plan de la sécurité et apprécier si lesdits inté-
rêts sont en danger constituent avant tout, par définition, une question
politique qu’il n’est guère possible de remplacer par une appréciation
judiciaire. Ce n’est qu’au cas où l’évaluation politique est manifestement
déraisonnable (ce qui pourrait nous mettre au bord de l’«abus de pou-
voir») qu’une interdiction judiciaire serait justifiée. Le choix des moyens
à retenir pour protéger ces intérêts répondra lui aussi à des motivations
politiques, mais ce choix se prête beaucoup plus à l’examen judiciaire et
donc à un critère plus strict car les moyens choisis retentissent directe-
ment sur les intérêts et les droits d’autrui. En outre, les moyens propres à
la protection d’intérêts font généralement l’objet de prescriptions juri-
diques d’autant plus strictes et plus contraignantes que la loi accorde plus
d’importance aux intérêts et aux droits qui risquent d’être mis en cause.

45. En la présente espèce, les Etats-Unis ont conclu que lancer des at-
taques au missile sur des navires battant pavillon américain, poser des mines
sur le trajet de ces navires ainsi que d’autres actions mettant en danger des
navires neutres menagaient leurs intérêts vitaux sur le plan de la sécurité.
Ici, j'ai du mal à appliquer le critère du caractère raisonnable et à conclure
que l’appréciation de la situation par les Etats-Unis ne répond pas au cri-
tere. N'importe quel autre Etat se trouvant dans la même situation aurait
pu aboutir à la même conclusion et la réaction d’un grand nombre
d’autres pays confirme notre appréciation sur ce point.

46. Face à cette menace pesant sur leurs intérêts vitaux en matière de
sécurité, les Etats-Unis ont (à la différence d’autres Etats) décidé de
renoncer à exercer des pressions, diplomatiques notamment, et d’opter
pour une réaction impliquant le recours à la force. Ce faisant, les Etats-
Unis ont choisi des moyens dont l’emploi est nécessairement soumis à des
normes juridiques strictes, puisque l’interdiction de recourir à la force est
censée avoir un caractère impératif. La latitude qui revient aux Etats-
Unis est par conséquent infiniment plus limitée qu’elle ne serait au cas où
les Etats-Unis auraient choisi, par exemple, d'adopter des mesures éco-
nomiques.

47. Cela nous amène à la question de savoir quels sont les critères à
appliquer quand il faut s’en remettre a l’appréciation de la licéité d’une
mesure. À cet égard, les Etats-Unis font valoir que le traité de 1955 revêt
une spécificité, un caractère de /ex specialis, et que par conséquent il n’est
pas possible d’appliquer le critère de légitime défense inspiré de la Charte.
Comme le dit à ce sujet le conseil des Etats-Unis:

« Le critère de la licéité des mesures américaines au regard du traité
de 1955 n'est pas la légitime défense, elle est la nécessité de ces me-
sures pour la protection d'intérêts essentiels en matière de sécurité. Par
conséquent, dès lors que les mesures reprochées aux Etats-Unis étaient

103
PLATES-FORMES PETROLIERES (OP. IND. KOOIJMANS) 261

nécessaires a la protection de leurs intéréts essentiels sur le plan de la
sécurité, elles étaient licites au regard de l’article X du traité de
1955.» (CR 2003/12, p. 19; les italiques sont dans l’original.)

48. Il est en principe justifié d’adopter pareille position mais cela
revient néanmoins a éluder le problème. La compétence de la Cour est
limitée à l’interprétation et à l’application du traité de 1955; la Cour ne
peut par conséquent pas établir si certains actes sont contraires aux dis-
positions de la Charte et aux règles coutumières du droit de légitime
défense. Mais ni l’alinéa d) du paragraphe 1 de l’article XX lui-même ni
aucune autre disposition du traité ne contient d'éléments permettant à la
Cour d’appliquer le critère de la licéité quand elle se pose la question de
savoir si des mesures prises pour protéger les intérêts vitaux en matière de
sécurité sont effectivement nécessaires. La Cour n’a donc pas d’autre
choix que de faire appel à cette fin au droit international général.

49. Le droit international général est donc indispensable en tant que
norme d’interprétation des dispositions du traité de 1955. Si les mesures
prises consistent notamment à recourir à la force, ce sont donc les règles
relatives à l’emploi de la force auxquelles il faut faire appel pour per-
mettre à la Cour d’apprécier la licéité desdites mesures. Le conseil des Etats-
Unis avait raison quand il disait que si les mesures prises par les Etats-
Unis sont censées être nécessaires pour protéger leurs intérêts vitaux en
matière de sécurité, 1l n’y a pas lieu de poser la question de savoir si ces
mesures sont prises également au titre de la légitime défense. Mais pour
aboutir à la première conclusion énoncée, il n’est pas possible de faire
abstraction du droit de légitime défense.

50. A mon sens, l’arrêt rendu par la Cour dans l'affaire Nicaragua est
un très bon exemple à cet égard. Au sujet de l’embargo commercial dont
elle avait déjà dit qu'il était en contradiction avec l’article XIX (l’article
relatif à la liberté de commerce) du traité d’amitié, de commerce et de
navigation de 1956 (Activités militaires et paramilitaires au Nicaragua et
contre celui-ci (Nicaragua c. Etats-Unis d'Amérique), fond, arrêt, C.I.J.
Recueil 1986, p. 140, par. 279), la Cour a posé la question de savoir si
l’alinéa d) du paragraphe 1 de l’article XXI empéchait que l’embargo fût
injustifié. La Cour a commencé par appliquer le critère du caractère rai-
sonnable et a abouti à une conclusion négative:

«Faute du moindre élément d’information indiquant comment les
politiques suivies par le Nicaragua seraient devenues en fait une
menace pour les «intérêts vitaux de sécurité» en mai 1985, alors
qu’elles étaient constantes et constamment critiquées par les Etats-
Unis depuis quatre ans, la Cour n’est pas en mesure de conclure que
embargo était «nécessaire» à la protection de ces intérêts.» (Jbid.,
p. 141 et 142, par. 282.)

Si la prétendue menace visant les intérêts «vitaux» en matière de sécurité
ne peut pas être réputée avoir un caractère raisonnable, les mesures prises
ne sont eo ipso pas nécessaires.

104
PLATES-FORMES PÉTROLIÈRES (OP. IND. KOOIJMANS) 262

51. En ce qui concerne le minage des ports nicaraguayens et les at-
taques dirigées contre les ports et les installations pétroliéres, la Cour (en
vertu de la compétence conférée par le paragraphe 2 de l’article 36 du
Statut) avait déjà jugé que ces actes constituaient un emploi illicite de la
force en droit coutumier. Appréciant les mêmes actes sous l’angle de l’ali-
néa d) du paragraphe 1 de l’article XI du traité d’amitié, de commerce et
de navigation de 1956, la Cour s’est bornée à dire que ces actes «ne sau-
raient en aucun cas être justifiés par la nécessité de protéger les intérêts
vitaux de sécurité des Etats-Unis» (C.Z.J. Recueil 1986, p. 141, par. 282).

De toute évidence, en appliquant le critère de licéité aux mesures prises
par les Etats-Unis pour protéger leurs intérêts vitaux en matière de sécu-
rité, la Cour a appliqué la même norme que lorsqu'elle avait examiné les
mêmes actes du point de vue de la licéité du recours à la force en droit
coutumier. S’ils ne pouvaient pas être justifiés en droit coutumier, ces
actes «ne sauraient» être justifiés en vertu de l’alinéa d) du paragraphe 1
de l’article XXI.

52. En ce qui concerne les aspects juridiques de l’alinéa d) du para-
graphe 1 de l’article XX du traité de 1955, l’approche à retenir est à mon
sens la suivante:

a) La Cour n’est pas compétente pour établir si la destruction des
plates-formes pétrolières peut ou non être justifiée au titre de la légi-
time défense.

b) Quand elle établit si une mesure est «nécessaire à la protection des
intérêts vitaux [d’une] Haute Partie contractante sur le plan de la
sécurité», la Cour doit tout d’abord appliquer le critère du caractère
raisonnable à la question de savoir s’il existe une menace plausible à
l’encontre desdits intérêts qui justifie certaines mesures de protection.
Comme je l’ai déjà dit, j'estime effectivement qu’en l’espèce les Etats-
Unis étaient fondés à soutenir que leurs intérêts vitaux en matière de
sécurité étaient en danger. Le fait que d’autres Etats se trouvant dans
une situation comparable ont émis des protestations sur le plan diplo-
matique et pris des mesures de protection sous la forme d’une pré-
sence militaire dans le Golfe prouve que le sentiment général était que
des intérêts importants, vitaux, étaient en jeu.

c) Le fait que les Etats-Unis ont décidé de prendre des mesures consis-
tant notamment à recourir à la force impose à la Cour d’apprécier si
ces mesures sont licites au regard des règles du droit international
général relatif à l’emploi de la force. L’alinéa d) du paragraphe | de
l’article XX n'’interdit pas totalement l’emploi de la force. Le critère
de licéité que la Cour doit appliquer doit donc être fondé sur l’idée
que par hypothèse le recours à la force est interdit sauf s’il peut être
justifié au regard du droit international général dont le principe de
légitime défense est un élément important.

53. Les Etats-Unis évoquent souvent la conduite généralement illicite
de l’Iran pendant la guerre des pétroliers mais ne contestent pas que les
attaques lancées contre les plates-formes pétrolières ont été menées en

105
PLATES-FORMES PETROLIERES (OP. IND. KOOIJMANS) 263

réaction a deux incidents particuliers. Le 16 octobre 1987, le pétrolier
battant pavillon des Etats-Unis Sea Isle City a été frappé par un missile;
trois jours après, la plate-forme de Reshadat a été attaquée et détruite. Le
14 avril 1988, la frégate des Etats-Unis Samuel B. Roberts a heurté une
mine; cing jours après, les plates-formes de Salman et de Nasr ont été
attaquées et détruites. La première question a laquelle il faut répondre
par conséquent est de savoir si ces incidents sont bien imputables à l’Iran.

54. Je souscris aux vues de la Cour quand elle estime que les Etats-
Unis n’ont pas pu produire de preuves convaincantes établissant que
l’attaque au missile lancée contre le Sea Isle City peut être imputée a
l’Iran. Incontestablement l’attaque a augmenté les dangers pour la sécu-
rité des navires des Etats-Unis et autres navires neutres, mais la thèse des
Etats-Unis quand ces derniers soutiennent qu'il faut imputer l’augmenta-
tion du danger à l’Iran, et que par conséquent les Etats-Unis avaient le
droit de recourir à la force, ne saurait être acceptée. Comme il faut sou-
mettre le recours à la force à un critère de licéité très strict, il n’est pas
possible de se contenter à titre de justification de simples probabilités ni
même de quasi-certitudes ; les Etats-Unis pouvaient faire appel et auraient
dû faire appel à d’autres moyens de protection de leurs intérêts en
matière de sécurité. La destruction des plates-formes de Reshadat et
Resalat ne peut donc pas être justifiée au titre des mesures nécessaires à la
protection des intérêts vitaux des Etats-Unis.

55. La question de savoir si l’attaque au missile lancée contre le Sea
Isle City et certains autres incidents évoqués par les Etats-Unis (arrêt,
par. 64) constituaient une agression armée à l’encontre des Etats-Unis
eux-mêmes, les autorisant à exercer le droit de légitime défense, est à mes
yeux moins pertinente. Comme aucun de ces incidents ne peut être
imputé avec certitude à l’Iran, des mesures de rétorsion consistant notam-
ment à recourir à la force à l’encontre de cet Etat ne peuvent en vertu
d’aucune norme juridique mériter d’être qualifiées de mesures nécessaires.

56. Il en va autrement en ce qui me concerne pour le minage de l’USS
Samuel B. Roberts. J’admets que les Etats-Unis ont fourni assez de
preuves permettant de conclure que le navire en question a été heurté par
une mine iranienne et que l’incident peut être imputé à l'Iran, lequel, en vio-
lation des règles de la guerre en mer, avait miné les eaux internationales sans
en aviser les navires neutres. Le fait que, dans les jours qui ont suivi l’acci-
dent, des mines ont été trouvées dans le voisinage immédiat qui avaient
été ancrées, qui portaient les numéros de série particuliers des mines ira-
niennes et qui avaient manifestement été mouillées depuis peu prouve à
mes yeux sans plus aucun doute raisonnable que c’est une mine iranienne
que le Samuel B. Roberts a heurtée. C’est une autre question que de savoir
si ce navire était très précisément ciblé. Le fait que les mines découvertes
n'étaient pas encore recouvertes de végétation marine, ce qui signifie
qu’elles étaient mouillées depuis peu, peut indiquer que le navire était bel
et bien ciblé. Toutefois, comme on ne dispose pas d’autres indications plus
précises, en ce qui concerne par exemple la date exacte du mouillage de ces
mines, on ne peut répondre à cette question de façon définitive.

106
PLATES-FORMES PETROLIERES (OP. IND. KOOIJMANS) 264

57. Mais il faut répondre a la question de savoir si le fait que les Etats-
Unis fussent fondés a imputer à l’Iran la responsabilité du minage du
Samuel B. Roberts les autorisait à lancer une action militaire contre les
plates-formes de Salman et de Nasr. Il convient de rappeler ici que les
attaques lancées contre les plates-formes participaient d’une opération
plus importante, dont le nom de code était «mante religieuse», laquelle
était également dirigée contre la marine de guerre iranienne. Il est sans
pertinence pour la présente espèce qui est limitée à la destruction des
plates-formes de chercher à savoir si, sous cet aspect, l’opération était
ou non illicite en droit international général.

58. Les motifs pour lesquels les Etats-Unis ont attaqué les plates-
formes peuvent se ramener à ce que dit à ce propos le général Crist dans
une déclaration que les Etats-Unis ont produite au nombre de leurs pièces:

«J’estimais que le meilleur moyen de réduire la capacité offensive
de l'Iran à l’encontre des navires marchands américains consistait à
gêner leurs moyens d’observation de nos forces, bref à leur enlever
leurs yeux. Les plates-formes pétrolières offshore de l’Iran étaient un
moyen d'observation extrêmement précieux pour qui voulait organi-
ser et soutenir des attaques contre nous... Ces plates-formes étaient
un site de planification d’attaques menées par les forces iraniennes
contre le trafic maritime dans le Golfe.» (Contre-mémoire des Etats-
Unis, annexe 44.)

Au sujet de cet argument, je rappellerai ce que la Cour disait dans
l'affaire Nicaragua (la citation figure au paragraphe 49 ci-dessus) qui est
que la Cour doit apprécier si les mesures présentées comme visant à pro-
téger les intérêts en question sont non pas seulement utiles mais encore
«nécessaires ».

59. Je suis comme la Cour d’avis que les moyens de preuve présentés
au sujet de l’activité militaire des plates-formes ne sont pas parfaitement
satisfaisants, en particulier en ce qui concerne les plates-formes de Sal-
man et de Nasr qui furent la cible des actions menées par les Etats-Unis
après que le Samuel B. Roberts eut heurté une mine. Il est permis de dou-
ter que les plates-formes aient été aussi innocentes que l’Iran le prétend.
Mais je ne trouve pas convaincants les éléments de preuve présentés par
les Etats-Unis pour établir leur caractère offensif. A ce sujet, il convient
de relever aussi que les Etats-Unis, lors de leurs nombreuses démarches
diplomatiques, n’ont jamais dit que les plates-formes étaient un élément
important des menaces pesant sur les navires neutres, alors qu’ils par-
laient constamment de missiles Silkworm («vers à soie»), de mouillage de
mines, d'attaques menées par des hélicoptères et par des vedettes.

60. On peut donc se demander si la destruction des plates-formes de
Salman et de Nasr peut être vraiment considérée comme la réaction la
mieux adaptée au minage du Samuel B. Roberts, d'autant que rien n’in-
dique que lesdites plates-formes aient joué un rôle quelconque dans le
mouillage des mines que le navire a heurtées et dans l’organisation de
l’attaque dont il a été victime.

107
PLATES-FORMES PETROLIERES (OP. IND. KOOIJMANS) 265

61. En 1980, Roberto Ago, alors rapporteur de la Commission du
droit international sur la responsabilité des Etats, écrivait au sujet de la
légitime défense considérée comme circonstance excluant l’illicéité:

«On peut d’ailleurs dire que les exigences de la «nécessité» et de la
«proportionnalité» de l’action menée en légitime défense ne sont que
les deux faces d’une même médaille. L’état de légitime défense ne
vaudra comme raison d’exclusion de l’illicéité du comportement de
l'Etat que si ce dernier ne pouvait pas atteindre le résultat visé par
un comportement différent, n’impliquant aucun emploi de la force
armée ou pouvant se réduire à un emploi plus restreint de cette
force.» (Annuaire de la Commission du droit international, 1980,
vol. II, première partie, p. 67.)

62. Indépendamment du point de savoir si le minage du Samuel B.
Roberts représentait une attaque armée dirigée contre les Etats-Unis qui
les autorisait à réagir par la légitime défense, la question pertinente est de
savoir si les Etats-Unis ne pouvaient pas atteindre le résultat visé (c’est-
a-dire la protection de leurs intérêts vitaux en matière de sécurité) par un
comportement différent, n’impliquant aucun emploi de la force armée ou
pouvant se réduire à un emploi plus restreint de cette force, par exemple
des actions dirigées contre des unités de la marine de guerre notoirement
utilisées pour le mouillage de mines (de telles actions faisaient partie de
l'opération dite de la «mante religieuse», mais leur licéité échappe à la
compétence de la Cour).

Vu l'incertitude qui entoure le rôle des plates-formes dans le mouillage
des mines et les graves dommages infligés aux intérêts économiques de
l'Iran, je ne suis pas convaincu que la destruction des plates-formes de
Salman et de Nasr soit bien conforme à la norme que je viens d’évoquer
ni que cette destruction puisse être qualifiée de mesure nécessaire à la pro-
tection des intérêts vitaux des Etats-Unis en matière de sécurité. Jai du
mal à ne pas croire qu’en réalité l’intention de punir était prioritaire.

63. Pour conclure (et sans avoir à vérifier minutieusement — comme la
Cour l’a fait — si toutes les conditions de la légitime défense sont bien
remplies), je suis d’avis que les attaques lancées contre les plates-formes
pétrolières ne peuvent pas être considérées comme des mesures néces-
saires à la protection des intérêts vitaux des Etats-Unis en matière de sécu-
rité, même si l’on interprète ces intérêts en un sens large. En ce qui
concerne la destruction de la plate-forme de Reshadat, l’attaque lancée
contre le Sea Isle City ne peut pas être considérée avec le degré voulu de
certitude comme imputable à l’Iran; en ce qui concerne le Samuel B.
Roberts, le minage à mon sens est imputable à l’Iran, mais la destruction
des plates-formes de Salman et de Nasr ne peut pas être considérée
comme une réaction adaptée, c’est-à-dire comme une réaction nécessaire
et proportionnée.

(Signé) Pieter H. KOOIMANS.

108
